Expenditure in the veterinary field (debate)
The next item is the report by Mrs Figueiredo, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council decision amending Decision 90/424/EEC on expenditure in the veterinary field C6-0199/2006.
Member of the Commission. Mr President, firstly I would like to say that I am grateful for the work done by the Members of the committees concerned with this Commission proposal to amend Decision 90/424/EEC on expenditure in the veterinary field. This year, the Commission allocated approximately EUR 210 million to assist Member States in running eradication and monitoring programmes to counter animal diseases. This programme is a key element in our food safety strategy.
As we all know, animal diseases are unpredictable - the unexpected can and does happen. In 2005-2006 even though we saw outbreaks of avian flu, blue tongue and classical swine fever in some Member States, none of them was a major outbreak and we managed to keep them under control and not allow them to cause extensive damage.
The Commission has embarked on a wide-ranging review of Community animal health policy. An extensive evaluation has recently been completed and the results were presented at a conference held in Brussels last month. I was pleased to note that several honourable Members attended, and indeed chaired, sessions.
One of the primary areas of interest for discussion today and one which generated considerable interest was the possible introduction of an insurance or cost-sharing element to help fund disease eradication costs. However, these are longer-term measures which still need considerable discussion with the various stakeholders before we can determine how best to proceed. There are, however, a number of key changes which we can make now, in order to improve efficiency in how the Commission and the Member States manage funding in this area. The proposal before us today aims to make such changes, while allowing the necessary time for other longer-term issues to be dealt with in the ongoing policy review.
The proposal contains three main elements. First, we propose to introduce the possibility of multiannual programming for the disease eradication programmes, but with a simplified procedure which will make it easier both for the Member States and also for the Commission. Second, we propose to strengthen the legal basis for the TRACES programme, but also for communication. It is interesting to note that we currently have a legal base for communication activities in animal welfare but not for animal health, and this is going to be corrected in the proposal. Third, we propose to limit the list of disease eradication programmes eligible for funding to those that correspond to clear priorities, but with a procedure under which this list could be amended when necessary in response to developments.
The proposed changes would make important advances in strengthening and prioritising our food safety strategy. The proposal makes a number of improvements which will also increase efficiency and reduce bureaucracy, both for the Commission and the Member States. I am grateful for Parliament's support.
rapporteur. - (PT) Mr President, Commissioner, ladies and gentlemen, the report that I submit to the Chamber on behalf of the Committee on Agriculture and Rural Development welcomes the proposal by the Commission regarding the possibility of approving multi-annual programmes and updating some of the instruments that accompany Community policy on animal health. It also considers, however, that some specific measures contained in the proposals aimed at amending Council Decision 90/424/EEC fall short of what is required.
We therefore wish to highlight 12 amendments aimed at achieving five key objectives, which are as follows: in view of the lack of knowledge of what has occurred with programmes for the eradication, control and monitoring of certain animal diseases in the various Member States, the first of the objectives is to call on the Commission to submit a report every four years to Parliament and the Council on the animal health situation and on the cost-effectiveness of implementing the programmes in the Member States, including an explanation of the criteria adopted.
The second is to support the dissemination of good practices and to encourage the submission of joint programmes by two or more Member States in border regions wherever this is shown to be important for the prevention, control, monitoring and eradication of contagious animal diseases, including zoonoses, in view of the different attitudes and behaviour in different Member States, even neighbouring ones, as regards the same diseases, which can affect the measures adopted.
The third is to make it compulsory for funding proposals to be submitted in the event of emergency situations, which require the sudden and unforeseeable disbursement of very large financial resources. The funding proposals should not be subject to the deadlines referred to in this decision, which should, in any event, extend the deadlines laid down by the Commission. An example of this is the foot-and-mouth outbreak in the United Kingdom in 2000. For diseases of this kind, the sooner measures are imposed and the more radical they are, the more effective they will be. For this to be possible, a minimum financial reserve needs to be set up to respond to disasters which arise suddenly, insidiously and unforeseeably.
Fourthly, we are proposing to extend the list, attached to this decision, of contagious animal diseases to which Community financial support can be granted. The Commission had proposed to cut this list. The proposal contained in this report by the Committee on Agriculture and Rural Development thus adds eight diseases to the current list, and proposes more aimed at also ensuring funding for their control and eradication.
I wish to highlight the vital importance of this proposal, given that in a number of countries there are eradication programmes already under way, which should not be interrupted. In Portugal, where I am most familiar with the situation, bovine leucosis is a disease for which eradication programmes have been running for around 20 years, and it is now in the final stage of definitive eradication. Very few cases of leucosis were detected last year and it is estimated that the disease can be definitively eradicated in one year's time. Making the disease ineligible for funding could compromise all the efforts made and lead to its uncontrolled resurgence.
Another example is Newcastle disease, which is endemic in wild birds and could be transmitted to unvaccinated poultry at any time. The economic consequences of this disease could be devastating for birds. Aujeszky's disease in pigs, which the Commission proposed to exclude, is also the subject of a planned programme for Portugal, where failure to eradicate the disease means that it is impossible to export pigs to some markets. Swine brucellosis is another disease not included in the current list, which may pose the same type of problems for trade, and is endemic in Portugal and the Mediterranean basin.
In order to simplify the legislation in force, the Commission is also proposing the repeal of Council Decision 90/638/EEC laying down Community criteria for the eradication and monitoring of certain animal diseases, replacing those criteria with fresh technical criteria set out in the annexes to the new decision currently under review, which the Commission intends subsequently to transform into criteria and standard requirements.
In this report we are proposing that Parliament issue a new opinion in the event of a change in the criteria in force.
Lastly, Mr President, I wish to pass on my thanks to all those who helped draw up this report. The Commission will hopefully take on board the proposals put forward in the report, which are aimed at helping improve animal health.
on behalf of the PPE-DE Group. - Mr President, I wish to thank the rapporteur for her work on this report and the Commission for its contribution this evening.
I will deal with the future, because that is important in terms of the review. However, as regards the issues in this report, as we have said, by and large we agree with much of the proposal. Everyone recognises the need to control and monitor animal diseases, not only because of the human health implications, but also because of the economic consequences where there are outbreaks. Take Ireland in 2001, where we had a foot-and-mouth outbreak and the country came to a standstill. Thankfully, we got it under control, but it showed what can happen when there are problems.
Information is the key to controlling, monitoring and being effective when diseases occur, and I am glad to see that we will be looking at better information systems within Member States and between Member States.
The funding proposal for information policy is very positive, and the multiannual programme is a very practical proposal: it makes it easier for Member States and that is to be welcomed, as are the joint programmes by two Member States or border regions. We need the extension of the time limit for proposals from Member States in relation to their disease programmes. We extended the list of diseases; we are conscious that Article 6 allows for emergency situations, and that is to be welcomed.
I have a particular point to make as we look to the future: Europe needs to look beyond its borders and to ensure that our trade policy does not conflict with public health and food safety issues. We allow food imports into the EU and, at the very least, we need to ensure that the standards of our imports meet those of our home-produced food. We need to exclude imports where we have any doubt whatsoever. It is all too easy to import a problem, but it is very difficult to tackle a problem once it is within our borders. I am concerned that the WTO may be pushing for trade without due concern to animal health and human health implications. I am not convinced that our current rules meet my concerns and I do not believe that computerised systems alone will protect us.
Let me finish by saying that we have taken the lead in the EU on these issues, but it would be regrettable if, in pursuit of a trade deal, we were to sacrifice our standards and the health of our animals and of our citizens.
Mr President, the present Commission proposal does not make any change to the existing rules on the eradication, control and monitoring of animal diseases and zoonoses, but rather aims to update some of the instruments that accompany Community policy on animal health. We welcome this, but we welcome in particular the Commission's announcement that it will shortly be submitting a full report on European animal health policy. That would be a good time and opportunity to discuss further-reaching changes to the present rules and, if necessary, to set up a new legal framework.
We agree with the objectives of the proposal as set out in the Commission's explanatory statement, and also with the rapporteur. We support the proposed amendments to Council Decision 90/424/EEC, and we also support the critical comments and notes by the rapporteur on the financing of the system for monitoring the movement of animals, and also on the system for financing unforeseeable diseases and outbreaks of epidemics, or animal diseases causing lasting harm. Measures for combating animal diseases always require large amounts of funding, and providing this at short notice is often the problem. The rapporteur's suggestion that certain funds be set aside in a reserve should of course be considered. Our secret hope is that the proposed amendments improve the implementation of the cofinanced programmes on the eradication of animal diseases.
(DE) Mr President, Commissioners, ladies and gentlemen, I should like to start by thanking our rapporteur for her very well-balanced report. As previous speakers, particularly Dr Kindermann, have already said, this is a technical report that introduces urgently needed amendments.
Flexibility is essential in crisis situations. Assistance provided swiftly is worth double in such circumstances. The reaction and measures taken must be prudent, however, and preventive action is better than reaction. The Committee on Agriculture and Rural Development has been calling for monitoring of imports of live animals from non-EU countries to be as intensive as EU monitoring for many years.
As we all know, animal health has a direct impact on products of animal origin and thus, ultimately, on public health. For this reason, special attention should be paid to ensuring that negative effects of the kind seen in the past no longer arise, where public confidence in products of animal origin is seriously dented, with damaging consequences for the economy.
(PL) Mr President, as a Member of the European Parliament and also as a veterinary surgeon, I would like to express my support for Mrs Figueiredo's report, in particular its call for infectious animal diseases such as bovine leucosis and Aujeszky's disease to be kept on the list of diseases eligible for cofinancing from Community funds. I would like to remind the House that eradicating these diseases in certain Member States is particularly important, amongst other reasons because of trade within the Union. One of the conditions for placing pigs on the market is that they should originate from a region or country free from Aujeszky's disease. A similar situation exists for cattle, which must originate from herds certified free from enzootic bovine leucosis.
Many new Member States have limited budgets and consequently do not have the financial resources necessary to completely eradicate these diseases. The European Commission's proposed adjustment of the list of diseases involving the removal of bovine leucosis and Aujeszky's disease, may lead to significant cuts in the preventive programmes in place, or even to them being completely halted.
It is essential that any future updating of the list of diseases should only take place after the consent of the European Parliament and the Council has been obtained.
Mr President, I welcome the interest shown by the Members in the proposal to modify what we call the veterinary fund. I appreciate that the overall principles of the proposal have been accepted by Parliament.
The suggestions made are good ones but many of those are already being applied. The idea, for example, to allow emergency expenditure in a crisis is indeed essential, but the provision already exists in the decision under Article 3. The Commission funds actions to deal with those diseases on an emergency basis, normally at 50% co-financing of eligible measures and 60% for foot-and-mouth disease.
The idea of ensuring coordination between Member States submitting programmes is also welcome but this is also the case in reality. We will continue that approach but we feel that Article 16 is not the proper location. We will introduce the idea somewhere else - the idea of task forces and sharing best practice.
The eradication plans are publicly available on the Commission's website, but we would be very happy to provide information on progress to Parliament and the Council and we recommend these to the Member States.
The decision sets out the criteria that Member States must fulfil when submitting eradication programmes to the Commission for consideration. Those are technical criteria. Therefore the regulatory committee procedure is appropriate to define the information required. Member States need to be very precise in the information they supply and it is therefore helpful for the Commission to specify the format required.
On the suggestion to delay the final date for submitting an application for funding, we encourage Member States to submit applications as early in the year as possible. Nevertheless, we can accept a final date of 30 April.
With regard to the list of diseases eligible to receive funding, which was raised by many speakers, we have proposed shortening the list to focus efforts on the key priorities: those diseases that have indirect implications for human health and diseases that may lead to serious trade problems. The addition of diseases or wider possibilities to allow Member States to submit any programme at all would risk dilution of those priorities. Nevertheless many of the diseases and issues raised will be or are being covered differently, for example, through the emergency expenditure (Article 3 of the decision). It covers those diseases that have the potential to cause very serious losses, such as classical swine fever, avian influenza or FMD, for example.
There are, however, two diseases on the list today, for which Member States currently receive funding: Aujeszky's disease and bovine leucosis. For those two cases I am prepared to examine ways in which funding can continue for a number of years.
A full list of the Commission's position on each of the amendments will be provided to Parliament. I trust that they will be included in the record of the sitting.
The debate is closed.
The vote will take place on Tuesday at 12.30 p.m.
Annex - Position of the Commission
Figueiredo report
The Commission can accept Amendments 7, 8 and 10.
Amendments 1, 2, 4 and 12 can be accepted in part.
The Commission cannot accept Amendments 3, 5, 6, 9 and 11.